Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Under Rule 14a-12 RECKSON ASSOCIATES REALTY CORP. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The following letter and additional materials were posted by Reckson Associates Realty Corp. on its website at http://www.reckson.com on November 14, 2006 and will be sent to holders of Reckson common stock beginning on November 15, 2006. November 14, 2006 Dear Fellow Reckson Shareholders: On behalf of the independent members of the Reckson Board of Directors and as fellow shareholders, we are writing to you about the upcoming November 22nd shareholder vote regarding the acquisition of the Company by SL Green Realty Corp. As you know, under the proposed transaction, you will receive $31.68 per share in cash, an adjusted prorated dividend, and 0.10387 of a share of SL Green for each share of Reckson stock you own  a combined value of $44.44 per share based on SL Greens closing price on November 13, 2006. This price represents a 16.3% premium to the average price of Recksons common stock over the twelve month period prior to the announcement of the merger. Upon closing, Reckson shareholders will own over 15% of SL Green, the industrys best performing office REIT over the past three years. We firmly believe that this transaction creates superior value for Reckson shareholders  and urge you to support it. We are also pleased that Institutional Shareholder Services (ISS), Glass, Lewis & Co. and Proxy Governance, Inc.  three of the nations leading independent shareholder voting advisory services that provide voting advice to hundreds of institutional investors, mutual and pension funds, money managers and other fiduciaries  have independently and separately analyzed the transaction and have recommended that Reckson shareholders vote FOR it. Since its reorganization three years ago, Reckson has outperformed for its shareholders under managements leadership. Reckson has been a top performing U.S. office REIT, with total returns of 131% since the reorganization. However, earlier this year, we began to see signs that it would become more difficult to continue growing and producing the level of returns that you have come to expect. Property valuations have risen significantly, which we believe would impact our ability to continue to deliver superior earnings growth. Working with our investment bankers, Goldman Sachs and Citigroup, we analyzed a number of potential alternatives and determined that the best option was to pursue a sale of the entire Company, especially in light of the currently strong M&A environment for REITs. We also considered whether it would be desirable to sell the Company and its property portfolio in separate parts, or to sell our Manhattan properties and retain our suburban assets. However, we determined that these latter options would result in significant tax inefficiencies and transaction costs, as well as increased execution risk, compared to the sale of the entire Company. At the Boards instruction, our bankers reached out to the most likely buyers in the industry to acquire the entire Company. Ten potential buyers indicated interest, six of whom provided initial price indications. Of those six, two made bids consisting of a combination of stock and cash with an indicative value of $42.50 per share, SL Green's bid consisting of approximately 73% cash and the other bidder's bid of only 27% cash, while others gave indications of interest around the $40.00 per share level. This tight grouping of price indications gave us a very good sense of the Companys private market value, and we went back to our higher bidders seeking the best price available. SL Green indicated that it would be willing to pay more than it had initially bid if an alternative solution could be found for the suburban properties, and determined independently that the best and the only feasible buyer of that suburban portfolio under the circumstances was an investment group comprised of Marathon Asset Management and members of Recksons Reckson Associates Realty Corp . · 625 Reckson Plaza · Uniondale, New York 11556
